Citation Nr: 9933051	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-45 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.

2.  Entitlement to service connection for a herniated nucleus 
pulposus.

3.  Entitlement to an increased evaluation for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1955 and from May 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office in St. Paul, 
Minnesota.  By rating decisions dated March 1994 and December 
1996, the RO denied service connection for peripheral 
neuropathy due to exposure to herbicides.  A rating decision 
dated August 1993 denied service connection for a herniated 
nucleus pulposus, and by a rating decision dated January 
1997, the RO continued the 20 percent evaluation for the 
veteran's right knee and 20 percent for the left knee 
disorders.  


FINDINGS OF FACT

1.  Peripheral neuropathy is not shown by competent medical 
evidence to have a nexus or relationship to service or 
exposure to herbicides during service.

2.  The veteran's herniated nucleus pulposus was not shown to 
be etiologically related to the veteran's service connected 
bilateral knee disability.

3.  The veteran's bilateral knee impairment is manifested by 
mild tenderness and crepitus, without instability, loss of 
motion, undue warmth or fluid retention.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
peripheral neuropathy as a result of exposure to herbicides 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A herniated nucleus pulposus was not caused or aggravated 
by the veteran's service connected disabilities.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(1999).

3.  The evidence does not warrant a rating in excess of 20 
percent for disability of either knee.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question which must be 
answered in this case, however, is whether the veteran has 
presented a well-grounded claim for service connection.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990). 

Generally, the veteran must satisfy three elements for his 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

Furthermore, any additional disability resulting from the 
aggravation of a non-service connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).


I.  Service connection for peripheral neuropathy as a result 
of exposure to herbicides

Certain diseases associated with exposure to herbicide 
agents, including Agent Orange, may be presumed to have been 
incurred in service provided they become manifest to a 
compensable degree within the required time following 
service.  38 C.F.R. § 3.307(a)(6).  Diseases subject to this 
presumption of service connection include acute and subacute 
peripheral neuropathy, defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of onset.  
38 C.F.R. § 3.309(e), Note 2.

In this case, the veteran alleges that he developed 
peripheral neuropathy as a direct result of exposure to Agent 
Orange while on active duty in Vietnam, and that therefore, 
he is entitled to service connection for peripheral 
neuropathy on a presumptive basis.

Service medical records show that the veteran was not 
diagnosed with peripheral neuropathy, acute or otherwise, 
during active service from May 1968 to February 1970.  VA 
outpatient treatment records dated March 1993 to October 1993 
and a VA examination dated November 1993 show that the 
veteran has been diagnosed as having peripheral neuropathy of 
unknown etiology.  An October 1996 VA examination showed 
peripheral neuropathy, axonal in type, affecting sensory and 
motor axon, etiology unknown.  The examination noted that the 
veteran had a full workup for the causes of his peripheral 
neuropathy, and no treatable etiology was found.  The 
veteran's peripheral neuropathy was not found to be acute or 
subacute as is required by regulation.  Beyond the veteran's 
testimony, which is insufficient to diagnose a disability, or 
provide an opinion as to etiology, there is no evidence that 
the veteran currently has acute or subacute neuropathy.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294 -295 (1991).

Inasmuch as the evidence does not establish that peripheral 
neuropathy was manifested during service, or was otherwise 
related to service, or that the veteran has one of the 
presumptive diseases listed in section 3.309(e), his claim 
for service connection on a presumptive basis due to 
herbicide exposure is not well grounded.  The Board would 
also observe that the veteran has not submitted any medical 
evidence that shows that his peripheral neuropathy is related 
to exposure to herbicides.  Because the veteran has failed to 
meet his initial burden of submitting evidence of a well-
grounded claim for service connection, the VA is under no 
duty to assist him in developing the facts pertinent to his 
claim.  See Epps, 126 F3d at 1468.  As the Board is not aware 
of the existence of additional evidence that might well 
ground the veteran's claim, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 
131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
nothwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and as an explanation as to why his 
current attempt fails.

II.  Service connection for a herniated nucleus pulposus

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy, 1 Vet. App. at 81; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that sufficient relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service medical records show no treatment for a herniated 
nucleus pulposus.  The veteran contends that his service 
connected bilateral knee condition aggravated his back 
condition and led to his current disc herniation at the T12-
L1 level.  

During a January 1997 VA examination, the examiner opined 
that he did not believe that the veteran's degenerative disc 
disease of the spine was a result of his bilateral 
degenerative joint disease of the knees.  It was his opinion 
that the two were separate and the degenerative disc disease 
of the spine was not a result of his knee problems.  

In a September 1997 VA examination, another examiner gave his 
opinion as to whether the herniated nucleus pulposus was due 
to or had been aggravated by the service connected bilateral 
knee disability.  The examiner's opinion was that he did not 
think that the knee condition actually caused the herniated 
nucleus pulposus, but he believed that the presence of a limp 
was due to his knee problem and could have aggravated a 
herniated disk.  In a separate statement dated June 1998, 
this same examiner indicated that the many years of limping 
due to the service connected knee disabilities caused the 
degeneration of the thoracic spine with its attending 
symptoms.  In addition he noted that the veteran had Marfan 
syndrome which was not related to service connection and also 
the bilateral foot drop, the etiology of which was not known.

In order to clarify the two conflicting opinions review of 
the case by a Board of Specialists in orthopedics was 
requested in July 1998, the veteran was scheduled for an 
orthopedic examination in September 1998.  The veteran was 
examined by two physicians who opined that the herniated 
nucleus pulposus was not due to the bilateral knee 
disabilities.  It was their feeling that the herniated 
nucleus pulposus was not aggravated by the bilateral knee 
condition on the basis of physical findings and observation 
of the veteran.  The main reason for the veteran's back 
discomfort was the peripheral neuropathy and the bilateral 
footdrop which was not service related.  Upon the removal of 
the right leg brace and the left ankle foot brace, the 
veteran's gait was markedly altered, and the examiners' 
believed that this was the main factor in the aggravation of 
the veteran's back at the time.

As there are conflicting medical opinions of record, the 
Board must weigh the probative value of this medical 
evidence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches...As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [BVA as] 
adjudicators..."  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).

The Board finds that the September 1997 VA examiner's 
opinion, noting that although he did not believe that the 
veteran's knee condition actually caused the herniated 
nucleus pulposus, but the presence of a limp, a part of which 
was due to his knee problem, could have aggravated a 
herniated disc, supports the veteran's claim.  However, there 
are three other opinions of record that go against the claim.  
Aside from the fact that three opinions going against the 
claim obviously weigh against the one opinion that is 
supportive, the Board finds that the two later opinions were 
made by orthopedic specialists who examined and observed the 
veteran and found no link between the veteran's service 
connected bilateral knee disabilities and his herniated 
nucleus pulposus.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt is not for application.  Massey v. 
Brown, 7 Vet. App. 204, 206 (1994).  Accordingly, the Board 
finds that service connection for a herniated nucleus 
pulposus is not warranted.  

III.  Increased rating

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as an 
allegation that a service connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Procelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Having submitted a well grounded claim, the VA has a 
duty to assist the veteran in its development.  See 
38 U.S.C.A. § 5107(a).  This duty has not yet been fully met, 
and this case, therefore, is not ready for appellate 
disposition for the reasons that follow.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

The claims file reveals that the veteran's service-connected 
right and left knee disabilities are each currently rated as 
20 percent disabling under the provisions of Diagnostic Code 
5257 which contemplates subluxation and lateral instability.  
Under Diagnostic Code 5257 a 20 percent evaluation requires 
moderate impairment, with subluxation or lateral instability 
and a 30 percent evaluation requires severe impairment, with 
subluxation or lateral instability.  

The veteran was afforded a VA examination in January1997 
which showed the veteran reporting bilateral knee pain, more 
so on the left than right, intermittent swelling of the 
knees, no recent locking, occasional buckling of legs, 
polyneuropathy with weakness in his legs, and evidence of 
degenerative joint disease.  The examination showed surgical 
scars over each knee, no tenderness to palpation over the 
scars, there was marked crepitus noted with passive range of 
motion of both the right and the left knee.  There was no 
evidence of warmth, erythema or effusion present in the 
knees.  On palpation of the knees there was mild tenderness 
to palpation over the medial compartment of the right knee 
over the medial right femoral condyle and medial right tibial 
plateau.  There was some tenderness to palpation over the 
medial aspect of the right patella.  On palpation of the left 
knee including the left lateral tibial plateau and lateral 
aspect of the left patella.  Active range of motion of the 
knees was from 0 to 130 degrees bilaterally.  There was no 
evidence of instability in either the right or left knee with 
forced varus or valgus maneuvers.  There was no instability 
of the knees with anterior or posterior movement.  Lachmann's 
sign and drawer test were negative bilaterally.

A September 1997 VA examination showed a right knee scar and 
all joints appeared very hypermobile.  In doing a 
dorsiflexion of the right knee, range of motion was almost to 
180 degrees rather than the usual 145 degrees.  The McMurray 
test was mildly positive.  The drawer test was negative and 
similar findings were found in the left knee.

A September 1998 VA examination noted September 1997 x-rays 
revealing narrowing of the right joint space with 
patellofemoral changes consistent with degenerative arthritis 
and on the left knee the same.  The scars were again noted 
and range of motion of each knee was 0 to 140 degrees.  There 
was intra-articular crepitus bilaterally, more so on the left 
than right and there was a positive drawer sign on the left 
knee. 

As to his bilateral knee impairment, the veteran was examined 
by the VA in January and September 1997 and again in 
September 1998.  No significant instability or subluxation, 
if any, was found on the various examinations.  He appears to 
have some tenderness and crepitus, but no limitation of 
motion that is compensable.  No unusual redness of the knees 
or signs of fluid retention in the knees has been found.  In 
short, the evidence does not suggest more than moderate 
impairment of either knee under Diagnostic Code 5257.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 20 
percent for either knee disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for peripheral neuropathy due to exposure 
to herbicides is denied.

Service connection for a herniated nucleus pulposus is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
disability of either is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

